Citation Nr: 0021601	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967 
and from April 1971 to April 1974.  His appeal comes before 
the Board of Veterans' Appeals (Board) from a March 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The Board remanded this case to the RO in August 1998.  The 
RO completed the proper development, including the 
association of pertinent social security records and a VA 
examination report to comply with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claim is therefore again before the 
Board for appellate review.

The issue of entitlement to service connection for fracture 
of the right ulna as secondary to the service-connected right 
knee chondromalacia was originally on appeal with the claim 
currently before the Board, but the claim was allowed by the 
Board in its August 1998 decision.  Thus, that claim is no 
longer before the Board at this time.

The veteran requested an RO hearing by a statement received 
in December 1997.  However, because his representative 
withdrew the request by correspondence in March 1998, his 
appeal has been properly certified to the Board for 
consideration.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service connected right knee chondromalacia 
is manifested by severe lateral instability.

3.  The veteran's service connected right knee disability is 
also shown to be manifested by degenerative joint disease 
with limitation of motion with extension limited by 10 
degrees, flexion to 105 degrees, and crepitus on motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5257 (1999).

2.  The criteria for a separate 10 percent evaluation for the 
veteran's right knee degenerative joint disease with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In other words, the 
veteran's claim for entitlement to an evaluation in excess of 
30 percent for right knee chondromalacia is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board finds that the RO has properly complied 
with the Board's August 1998 remand of this case because it 
has associated applicable social security records, and it 
scheduled the veteran for a VA examination of his right knee 
in February 2000.  The RO has therefore fulfilled its duty to 
assist the veteran develop his well grounded claim in 
compliance with 38 U.S.C.A. § 5107.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  The Board bases the assigned ratings, as far as 
practicable, on the average impairment of earning capacity in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Although regulations require that the disability be 
viewed in relation to its whole recorded history, see 38 
C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Medical evidence and factual background

The veteran has had numerous surgical interventions involving 
his right knee.  In November 1976, an exploration procedure 
was performed on the veteran's popliteal fossa.  The 
operative report reflected that there was posterior knee 
swelling and posterior medial and posterior joint pain, with 
frequent effusions and episodes of the knee giving out.  An 
arthrography of his right knee was performed in April 1978.  
It revealed that he had a Baker's cyst, although the examiner 
noted that there was no evidence of meniscal tear in the 
knee.  

According to an operative report of August 1978, the veteran 
had knee instability, and he had recently undergone an 
anterolateral knee reconstruction and attempted 
reconstruction of the anterior cruciate.  The cast was 
removed in August 1978.  The examination report showed that 
the knee did not have effusion, but there was limited motion 
with extension, and he could not actively extend against 
gravity.  The examiner noted that the veteran had atrophy of 
the quadriceps, and anterior instability was 2+.  The veteran 
was given crutches, and the examiner prescribed Tylenol.

According to an examiner in August 1978, the veteran could 
flex his knee to 35 degrees, and he walked well on crutches.  
He underwent a reconstruction of the right knee with 
advancement of the arcuate complex, and plication of the 
lateral collateral ligament and lateral capsule utilizing 
one-half the biceps femoris tendon in April 1979.  In August 
1979, an administrative law judge of the Social Security 
Administration found that the veteran had a history of 
instability in the right knee, and that he was entitled to 
social security benefits.  

The record also contains an X-ray of his knee in July 1983.  
The X-ray showed that there was some flattening of the medial 
and lateral joint compartment with mild sclerosis in the 
distal femur.  The examiner noted that there was no gross 
spurring or obvious signs of degenerative arthritic changes 
in the bony structure.

However, a recent X-ray shows that the veteran has developed 
degenerative changes in the knee.  A VA examination in 
February 2000 reflected that the veteran continued to have 
problems with instability in the knee.  He reported that the 
knee buckled and gave way.  The examiner noted that the 
veteran had been fitted with two separate braces for the 
knee, and that the veteran reported swelling, grinding, and 
"popping."  The veteran further indicated that he 
experienced weather ache.  The examiner noted that the 
veteran's records and history were reviewed during the 
examination.

On physical examination, there were several surgical scars, 
one down the anterior aspect, two laterally, and two 
posteriorly.  The knee had a prominence involving his 
superomedial aspect of the patella.  The veteran had 
crepitance on range of motion, and the examiner stated that 
there was global instability.  The veteran also had a 
positive anterior and posterior drawer sign, and he exhibited 
"marked" medial and lateral laxity in the right knee.  The 
examiner reported that posterolateral laxity was greater than 
anteromedial laxity.  Range of motion revealed a lack of 10 
degrees of extension, and the veteran could flex to 105 
degrees.  He did not have effusion, but there was atrophy 
involving the right quadriceps muscles.  Radiographs revealed 
"classic" degenerative joint disease, especially involving 
the patellofemoral joints.  The examiner diagnosed global 
instability of the right knee, status post ligament injury 
and attempts at reconstruction.  The examiner noted that the 
veteran's symptoms included giving away and popping of the 
knee, and difficulty with standing were consistent with 
instability.

Legal analysis

Service connection was established for right knee 
chondromalacia in June 1977 under Diagnostic Code 5257 
(1999), and the veteran's right knee disability is currently 
evaluated as 30 percent disabling.  Diagnostic Code (DC) 5257 
provides a 30 percent for severe recurrent subluxation or 
lateral instability.  This is the maximum rating under this 
code.  38 C.F.R. § 4.71a, DC 5257.

Other possible DC's under which the veteran's knee could be 
rated as 30 percent or greater are DC's 5256, 5260, 5261, and 
5262.  (Diagnostic Code 5260 is relevant because of the 
applicable General Counsel opinions, and the Board will also 
consider DC 5010-5003.)  Under DC 5256, a 30 percent 
evaluation is warranted for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees.  A 40 percent evaluation is warranted 
for ankylosis of the knee in flexion between 10 degrees and 
20 degrees.  A 50 percent evaluation is warranted for 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees.  A 60 percent evaluation is warranted for ankylosis 
of the knee, extremely unfavorable, in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

Under DC 5260, a noncompensable evaluation is warranted for 
flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is warranted for flexion limited to 45 degrees.  A 
20 percent evaluation is warranted for flexion limited to 30 
degrees, and a 30 percent evaluation is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 
5261, a noncompensable evaluation is warranted for extension 
of the leg limited to 5 degrees.  A 10 percent evaluation is 
warranted for extension limited to 10 degrees.  A 20 percent 
evaluation is warranted for extension limited to 15 degrees, 
and a 30 percent evaluation is warranted for extension 
limited to 20 degrees.  A 40 percent evaluation is warranted 
for extension limited to 30 degrees, and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5262 provides a 30 percent evaluation for 
impairment of the tibia and fibula, including malunion with 
marked knee or ankle disability.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula, with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262.

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC's 5010-5003.  
Diagnostic Code 5003 evaluates degenerative arthritis based 
on the extent of limitation of motion of the specific joint 
involved.  Specifically, limitation of motion must be 
objectively confirmed by findings such as swelling muscle 
spasm, or satisfactory evidence of painful motion.

A normal range of motion for the knee by VA standards is from 
zero degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different Diagnostic Codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which includes 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).

While the Board will consider the veteran's right knee 
chondromalacia under all applicable codes, there is no 
evidence of unfavorable ankylosis of the knee or nonunion of 
the tibia and fibula with loose motion requiring a brace.  
Because there is no evidence of ankylosis of the knee, a 
higher rating is not warranted under DC 5256.  In fact, the 
veteran demonstrated that he could flex to 105 degrees at the 
VA examination in February 2000, a finding not consistent 
with ankylosis of the knee, and the examiner did not report 
that there was ankylosis.  Moreover, the record does not 
contain any evidence that the veteran has loose motion of the 
tibia and fibula.  Although the examination report of 
February 2000 shows that the veteran has been fitted with 
braces, those braces are for the knee, and the examiner did 
not indicate that the braces were for loose motion of the 
tibia or fibula.  As such, a higher evaluation for the 
veteran's chondromalacia is also not warranted under DC 5262.  
In sum, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
his right knee chondromalacia on the basis of subluxation or 
instability.  However, the veteran has also been shown to 
have limitation of right knee motion and degenerative changes 
as part of his service connected disability.  This aspect of 
his disability will be considered below.

The Board notes that radiology reports in July 1983 showed 
that there were no arthritic changes in the knee.  However, 
the recent VA examination reported that the veteran had 
limitation of motion and degenerative joint disease.  
Specifically, the radiology reports of February 2000 
reflected that the veteran had "classic" degenerative joint 
disease in the right knee.  The Board therefore finds that 
there is separate disability involving the veteran's right 
knee, and that an additional separate evaluation is warranted 
under DC 5010-5003 and 38 C.F.R. § 4.59 in accordance with 
the General Counsel opinions discussed above.  As stated 
above, a 10 percent evaluation is warranted where extension 
is limited by 10 degrees.  In this case, the latest VA 
examination shows that the veteran's extension is, in fact, 
limited by 10 degrees.  Because the veteran can flex to 105 
degrees, a compensable evaluation would not be warranted 
under DC 5260.  However, as the record shows that in addition 
to his service connected knee instability rated under DC 
5257, the veteran also has arthritis and limitation of motion 
the assignment of a separate 10 percent rating is warranted 
under DC 5261.  See VAOPGCPREC 9-98; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In this regard, a 10 
percent rating is warranted for limitation of right knee 
extension to 10 degrees as shown by the February 2000 VA 
examination report.  However, a separate evaluation in excess 
of 10 percent is not warranted as the evidence of record, 
including the February 2000 examination report, does not show 
that limitation of extension of the knee is greater than 10 
degrees.  Accordingly, the Board finds that an additional 
separate rating of 10 percent, and no more, is warranted.

The Board notes that the rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The Board finds that there 
has been no showing that the service connected disorder at 
issue has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chondromalacia of the right knee is denied.

Entitlement to an additional, separate evaluation of 10 
percent for degenerative joint disease with limitation of 
motion of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

